Case 19-24224-JKS       Doc 30 Filed 11/29/19 Entered 11/30/19 00:29:59                    Desc Imaged
                             Certificate of Notice Page 1 of 5



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-2(c)                       Order Filed on November 27,
                                                                          2019 by Clerk U.S. Bankruptcy
                                                                           Court District of New Jersey
     RABINOWITZ, LUBETKIN & TULLY, LLC
     293 Eisenhower Parkway, Suite 100
     Livingston, NJ 07039
     (973) 597-9100
     Barry J. Roy
     Counsel to Jay L. Lubetkin,
     Chapter 7 Trustee

     In re:                                              Case No. 19-24224 (JKS)

     CAREY SKORSKI,                                      Chapter 7

                     Debtor.                             Honorable John K. Sherwood


    AMENDED ORDER: (i) APPROVING THE TRUSTEE’S SALE OF REAL PROPERTY
    LOCATED AT 141 COLUMBIA AVENUE, JERSEY CITY, NEW JERSEY, FREE AND
    CLEAR OF LIENS, CLAIMS, AND INTERESTS PURSUANT TO 11 U.S.C. §§ 363(b), (f)
     AND (m) FOR THE SUM OF $926,000 TO SRIKRISHNA GAMINI AND LAKSHMI
    GAMINI; AND (ii) AUTHORIZING THE TRUSTEE TO SATISFY: (A) A MORTGAGE
          LIEN IN FAVOR OF NEWREZ LLC; AND (B) ALL CLOSING COSTS,
    OUTSTANDING REAL ESTATE TAXES, BROKERS’ FEES AND MUNICIPAL LIENS



          The relief set forth on the following pages, numbered two (2) through four (4), is hereby

    ORDERED



     DATED: November 27,
     2019
Case 19-24224-JKS        Doc 30 Filed 11/29/19 Entered 11/30/19 00:29:59                     Desc Imaged
                              Certificate of Notice Page 2 of 5


    (Page 2)

    Debtor:                Carey Skorski

    Case No.:              19-24224 (JKS)

    Caption of Order:      AMENDED ORDER APPROVING SALE OF 141 COLUMBIA
                           AVENUE, JERSEY CITY, NEW JERSEY

           THIS MATTER having been opened to the Court by Rabinowitz, Lubetkin & Tully, LLC,

    counsel for Jay L. Lubetkin, Chapter 7 Trustee (the “Trustee”) for Carey Skorski (the “Debtor”),

    upon motion for entry of an Order: (i) approving the sale of real property located at 141 Columbia

    Avenue, Jersey City, New Jersey (the “Property”) to Srikrishna Gamini and Lakshmi Gamini

    (collectively, the “Buyers”), or their assignee, free and clear of liens, claims and interests, pursuant

    to 11 U.S.C. §§ 363(b), (f), and (m) for the sum of $926,000 with the interests of the lienholders

    to attach to the proceeds of the sale in the same priority as they attached to the assets prior to the

    sale; and (ii) authorizing the Trustee to satisfy: (a) mortgage lien in favor of NewRez LLC

    ("NewRez"); and (b) all closing costs, outstanding real estate taxes, brokers’ fees and municipal

    liens; and notice having been provided to the Debtor, Debtor's counsel, the Buyers, the Buyers'

    counsel, Clerk of Hudson County, the Office of the United States Trustee, the State of New Jersey,

    the City of Jersey City, the Tax Assessor of the City of Jersey City, the Tax Collector of the City

    of Jersey City, NewRez, the Internal Revenue Service, and creditors and other parties-in-interest

    as set forth in the Notice of Motion; and the Court having considered the pleadings filed by the

    Trustee in support of the Motion, and opposition thereto; and the Court having heard oral argument

    of the Trustee’s counsel in support of the Motion, and opposition thereto, if any; and for other

    good cause having been shown,




                                                       2
Case 19-24224-JKS         Doc 30 Filed 11/29/19 Entered 11/30/19 00:29:59                    Desc Imaged
                               Certificate of Notice Page 3 of 5


    (Page 3)

    Debtor:                 Carey Skorski

    Case No.:               19-24224 (JKS)

    Caption of Order:       AMENDED ORDER APPROVING SALE OF 141 COLUMBIA
                            AVENUE, JERSEY CITY, NEW JERSEY

            IT IS ORDERED that the Trustee be and hereby is authorized and directed to sell his

    rights, title and interest in the Property to the Buyers for the sum of $926,000.00 to Srikrishna

    Gamini and Lakshmi Gamini, free and clear of liens, claims and interests, pursuant to 11 U.S.C. §

    363(b), (f), and (m) with the interests of the lienholders to attach to the proceeds of the sale in the

    same priority as they attached to the assets prior to the sale; and it is further

            ORDERED that the Trustee be and hereby is authorized to satisfy all closing costs,

    mortgage(s), outstanding real estate taxes, judgment liens, brokers’ fees and municipal liens, if

    any, from the proceeds of the sale without further Order of the Court; and it is further

            ORDERED that the Trustee will satisfy the mortgage lien in favor of NewRez within

    seven (7) days of the closing of the sale; and it is further

            ORDERED that the Trustee is authorized to execute all documents necessary to effectuate

    the sale to the Buyers; and it is further

            ORDERED that the Trustee is selling the Property “AS IS” and “WHERE IS” without

    any representations of any kind as to the condition of title or tenancies, except that the Trustee

    shall convey a Trustee’s deed to the Buyers; and it is further

            ORDERED that the Trustee is exempt from all real estate transfer taxes customarily paid

    by the seller of real estate imposed by the State of New Jersey in connection with the recording of

    the deed; and it is further


                                                       3
Case 19-24224-JKS            Doc 30 Filed 11/29/19 Entered 11/30/19 00:29:59                  Desc Imaged
                                  Certificate of Notice Page 4 of 5


    (Page 4)

    Debtor:                     Carey Skorski

    Case No.:                   19-24224 (JKS)

    Caption of Order:           AMENDED ORDER APPROVING SALE OF 141 COLUMBIA
                                AVENUE, JERSEY CITY, NEW JERSEY

             ORDERED that the Clerk of Hudson County shall record the Trustee’s Deed without the

    necessity of collecting any real estate transfer taxes or other fees; and it is further

             ORDERED that the Debtor is directed to cooperate with the Trustee, to execute all

    documents necessary to effectuate the sale to the Buyers and to vacate the Property by the closing

    date on the sale of the Property; and it is further

             ORDERED that, in vacating the Property, the Debtor shall leave all fixtures and appliances

    on the Property for the use and enjoyment of the Buyers; and it is further

             ORDERED that the Debtor shall leave the Property in broom clean condition and shall

    cause no damage to the Property beyond ordinary wear and tear; and it is further

             ORDERED that the Buyers are deemed to be good faith purchasers pursuant to 11 U.S.C.

    § 363(m); and it is further

             ORDERED that the stay provision under Fed. R. Bankr. P. 6004(g) be and hereby is

    waived and therefore inapplicable to this sale; and it is further

             ORDERED that the Agreement of Sale, and any amendments thereto, be and hereby are

    approved in their entirety; and it is further

             ORDERED that the Bankruptcy Court shall retain jurisdiction over any and all claims

    and disputes herein.F:\Client_Files\N-Z\Skorski\Sale Motion.Order.docx




                                                                4
        Case 19-24224-JKS             Doc 30 Filed 11/29/19 Entered 11/30/19 00:29:59                                Desc Imaged
                                           Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-24224-JKS
Carey Skorski                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 27, 2019
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2019.
db             +Carey Skorski,   141 Columbia Ave,   Jersey City, NJ 07307-4556

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2019 at the address(es) listed below:
              Barry J. Roy    on behalf of Trustee Jay L. Lubetkin broy@rltlawfirm.com
              Elizabeth K. Holdren    on behalf of Creditor   NewRez LLC d/b/a Shellpoint Mortgage Servicing
               eholdren@hillwallack.com, jhanley@hillwallack.com;hwbknj@hillwallack.com
              Jason Brett Schwartz    on behalf of Creditor   Financial Services Vehicle Trust (FSVT)
               jschwartz@mesterschwartz.com
              Jay L. Lubetkin    jlubetkin@rltlawfirm.com, NJ57@ecfcbis.com,lvala@rltlawfirm.com,
               rgaydos@rltlawfirm.com
              Jay L. Lubetkin    on behalf of Trustee Jay L. Lubetkin jlubetkin@rltlawfirm.com,
               NJ57@ecfcbis.com,lvala@rltlawfirm.com,rgaydos@rltlawfirm.com
              Leonard C. Walczyk    on behalf of Debtor Carey Skorski lwalczyk@wjslaw.com,
               lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 7
